Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Daniel Montalvo, Appellant                              Appeal from the 102nd District Court of
                                                         Bowie County, Texas (Tr. Ct. No. 16F0235-
 No. 06-18-00129-CR          v.                          102). Opinion delivered by Chief Justice
                                                         Morriss, Justice Burgess and Justice Stevens
 The State of Texas, Appellee                            participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to state that Montalvo pled
not guilty to the three counts alleged in the indictment and that he entered pleas of true to the two
enhancement allegations. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Daniel Montalvo, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED JANUARY 30, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk